We think that the appellant defending as the sole executrix of the will of her deceased husband and who is without knowledge or information as to the allegations of the complaint, is entitled to the bill of particulars which she demanded. The order is reversed, with ten dollars costs and disbursements, and the motion is granted, plaintiff to have thirty days from the entry of the order on this appeal in which to serve a bill of particulars. Jenks, P. J., Burr, Carr, Stapleton and Putnam, JJ., concurred.